Citation Nr: 1453442	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left ankle disorder, manifested by instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant served on active duty from August 1997 to April 2000.  He also had several months of earlier service in the Air National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the RO.  

In February 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  The AOJ must ask the appellant for name(s) and address of the health care provider(s) (VA and non-VA) who have treated him or the name and address of the health care facility(s) (VA and non-VA) where he has been treated for his left ankle disorder since his November 30, 2011 surgery at the Moore Orthopaedic Clinic Outpatient Surgery Center.  Then, the AOJ must request the records of that treatment DIRECTLY from the health care provider(s) and health care facility(s) identified by the appellant.  The AOJ must also ask the appellant for any such records he may have in his possession.  

A negative response or a failure to reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

2.  The AOJ must ask the appellant for the names and addresses of all of the employers for whom he has worked since December 2009.  Then, the AOJ must ask each employer/former employer for copies of the appellant's employment records.  Such records should include, but not limited to, attendance records, reasons for any absences, medical records, job descriptions, reports of job training, reports of job performance, reports of duty limitations or job changes and the reasons for such limitations or changes, any reports of failing to be promoted and the reasons for such failure, reports of workman's compensation claims or claims for other disability benefits, reports of vocational rehabilitation or job retraining and the reasons therefore, counseling statements, reports of union involvement, and reports of termination and any associated severance pay.  In particular, request the appellant's records from the Richmond Memorial Hospital.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the veteran provide any employment records he may have in his possession which address the foregoing concerns.  

If the records are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by an agency or department of the federal government, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2014).  

3.  At its discretion, the AOJ may request that an additional examination be scheduled to determine the extent of severity due to the appellant's service-connected left ankle disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

If an examination is requested, the claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must report whether or not the appellant has ankylosis of the left ankle.  If ankylosis is present in plantar flexion, the examiner must report the degree, e.g., where anklyosis in plantar flexion is less than 30 degrees; between 30 degrees and 40 degrees, or more than 40 degrees.  If there is ankylosis in dorsiflexion, the examiner must report whether it is between 0 degrees and 10 degrees or 10 degrees or more with abduction, adduction, inversion, or eversion deformity.  

The VA examiner must also report the following:  

Whether there is a lack of normal endurance and functional loss due to pain and pain on use of the left ankle, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected left ankle disorder on the Veteran's ordinary activity, including, but not limited to, his ability to work.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

4.  When the above actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a rating in excess of 20 percent for the appellant's service-connected left ankle disorder.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



